Citation Nr: 0623287	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  04-04 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased disability rating for service-
connected tinnitus, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from October 1979 to June 1983 and from April 1987 to March 
1989.
Procedural history

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (the RO), which, in part, granted service 
connection for tinnitus and assigned a 10 percent disability 
rating.  The veteran filed a notice of disagreement with the 
September 2003 decision, asking that separate 10 percent 
evaluations be assigned for tinnitus in each ear.  He 
requested review by a decision review officer (DRO).  The DRO 
conducted a de novo review of the claim and confirmed the 
RO's findings in a December 2003 statement of the case (SOC).  
The appeal was perfected with the timely submission of the 
veteran's substantive appeal in February 2004.

The tinnitus stay

This case involves the matter of an increased rating for 
service-connected tinnitus.  As will be described below, this 
issue has been the subject of significant litigation in 
recent years.

On April 22, 2005, the Secretary of VA directed the Board to 
stay action on all appeals involving an increased rating for 
tinnitus pending the outcome of the Secretary's appeal to the 
United States Court of Appeals for the Federal Circuit (the 
Federal Circuit) of the decision of the United States Court 
of Appeals for Veterans Claims (the Court) in Smith v. 
Nicholson, 19 Vet. App. 63 (2005).  The Federal Circuit 
issued its decision in Smith on June 19, 2006.  Shortly after 
the Federal Circuit's decision, on July 10, 2006, the 
Secretary lifted the stay.  Accordingly, the Board may 
proceed to adjudicate the veteran's increased rating claim.

The Board notes in passing that the Court issued a stay of 
all increased rating claims for tinnitus on July 12, 2006 
"until the period for filing a petition of certiorari to the 
United States Supreme Court from the Federal Circuit's 
decision has passed or, if a petition is filed with the 
Supreme Court, until the Supreme Court has acted on the 
petition for certiorari, whichever period is longer."  The 
stay imposed by the Court affects only those cases listed in 
an addendum to the Court's Order.  The veteran's case is not 
among them.

Issues not on appeal

Also in the above-mentioned September 2003 rating decision, 
the RO granted service connection for degenerative disc 
disease of the lumber spine, assigning a 20 percent 
disability.  The RO also awarded a two-month temporary total 
disability rating for the veteran's service-connected back 
disability based on convalescence under 38 C.F.R. § 4.30 from 
February 21, 2003 to April 1, 2003.  The veteran filed a 
notice of disagreement in October 2003 with the disability 
rating assigned for his service-connected back condition, and 
also asked that his temporary total disability rating be 
reinstated.  A SOC was issued in January 2004.  To the 
Board's knowledge, the veteran has not submitted a 
substantive appeal with respect to these two issues, and they 
therefore are not in appellate status.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].

In October 2003, the RO denied the veteran's claim of 
entitlement to special monthly compensation due to housebound 
status.  To the Board's knowledge, the veteran has not 
disagreed with that decision and it is therefore not in 
appellate status.  See Archbold, supra.


FINDING OF FACT

The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.  




CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2002); 38 C.F.R. §4.87, Diagnostic Code 6260 
(2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected tinnitus, which is currently 
evaluated as 10 percent disabling.  He and his representative 
essentially contend that separate 10 percent ratings should 
be assigned for tinnitus in each ear.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  However, for reasons expressed immediately below, the 
Board finds that resolution of the issue on appeal is based 
on the operation of law and that the VCAA is not applicable.  
See Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001) 
[the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim].

In Manning v. Principi, 16 Vet. App. 534 (2002), the Court 
held that the VCAA has no effect on an appeal where the law, 
and not the underlying facts or development of the facts, is 
dispositive of the matter.  Similarly, VA's General Counsel 
has held that VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim, 
or to assist the veteran in developing evidence to 
substantiate a claim, where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  See VAOGCPREC 5-2004.    

Moreover, VA's General Counsel has addressed the question of 
VCAA applicability under the specific circumstances at issue 
here.  VAOPGCPREC 2-2004 held that under 38 U.S.C.A. 
§ 5103(a) VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
for separate disability ratings for each ear for service-
connected tinnitus because there is no information or 
evidence that could substantiate the claim, as entitlement to 
separate ratings is barred by current Diagnostic Code 6260 
and by the previous versions of Diagnostic Code 6260 as 
interpreted by VA.

This case deals with the issue of whether VA regulations 
allow for the assignment of separate disability ratings for 
tinnitus.  The pertinent facts in this case are not in 
dispute; application of pertinent provisions of the law and 
regulations will determine the outcome.  The Board finds that 
no amount of additional evidentiary development would change 
the outcome of this case, and therefore the provisions of the 
VCAA are not applicable.   

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran has not requested a hearing 
before the Board.  
Pertinent Law and Regulations

Disability ratings - in general

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2005); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2005); see also Fanning v. Brown, 4 
Vet. App. 225 (1993).

Evaluation of tinnitus

The regulations pertaining to the evaluation of diseases and 
injuries of the ears were revised effective June 10, 1999.  
See 64 Fed. Reg. 25,202 (1999) [codified at 38 C.F.R. § 4.85-
4.87 (2002)].  The regulation was again revised in May 2003, 
effective June 13, 2003.  See 68 Fed. Reg. 25,822 (2003).

Effective prior to June 13, 2003, Diagnostic Code 6260 
provides a single level of disability.  [As discussed below, 
until recently this was a matter of some dispute.]

10% Tinnitus, recurrent. 

Note: A separate evaluation for tinnitus may be combined with 
an evaluation under diagnostic codes 6100, 6200, 6204, or 
other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.

See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).

Effective June 13, 2003, Diagnostic Code 6260 also provides a 
single level of disability.  

10% Tinnitus, recurrent. 

Note (1): A separate evaluation for tinnitus may be combined 
with an evaluation under diagnostic codes 6100, 6200, 6204, 
or other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.

Note (2): Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head.

Note (3): Do not evaluate objective tinnitus (in which the 
sound is audible to other people and has a definable cause 
that may or may not be pathologic) under this diagnostic 
code, but evaluate it as part of any underlying condition 
causing it.

See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2005).

The veteran filed his claim of entitlement to an increased 
disability rating for service-connected tinnitus in October 
2002.  Where, as here, a law or regulation changes after the 
claim has been filed, but before the administrative or 
judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted VA to do otherwise and VA did so.  See 
VAOGCPREC 7-2003; see also Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); Green v. Brown, 10 Vet. App. 111, 117 
(1997). 

Therefore, both versions of the regulation are potentially 
applicable to his claim.  However, as will be explained in 
greater detail below, under all versions of the regulation, 
the maximum rating which is available for tinnitus is 10 
percent.  



Analysis

Schedular rating

The veteran is seeking entitlement to an increased disability 
rating for his service-connected tinnitus.  In essence, he 
contends that VA regulations permit the assignment of 
separate disability ratings for each ear, citing in 
particular 38 C.F.R. § 4.25.  See, in particular, the 
November 19, 2003 notice of disagreement.  The current 
version of Diagnostic Code 6260, effective June 13, 2003, 
makes it clear that a single evaluation of 10 percent for 
tinnitus will be assigned "whether the sound is perceived in 
one ear, both ears, or in the head."  That version has never 
been in dispute.  The Smith case revolved around the matter 
of whether the previous version of Diagnostic Code 6260 
(which as indicated above is applicable to this veteran's 
appeal) allowed for separate 10 ratings for tinnitus in each 
ear.   

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
determined that the "plain meaning" of 38 C.F.R. § 4.25(b) 
and the pre-1999 and pre-2003 versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  The Federal Circuit, however, recently reversed 
the Court's holding in Smith, concluding that the Court erred 
in not deferring to the VA's interpretation of Diagnostic 
Code 6260, which is that a veteran is entitled only to a 
single disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  See Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006); see also 38 U.S.C.A. 
§ 7252(b) (West 2002) [commanding that "the Court may not 
review the schedule of ratings for disabilities . . . or any 
action of the Secretary in adopting or revising the rating 
schedule"]; Wanner v. Principi, 370 F.3d 1124 (Fed. Cir. 
2004) [holding that the Secretary's discretion over the 
rating schedule is "insulated from judicial review," with 
one recognized exception limited to constitutional 
challenges].  

The clear import of the Federal Circuit's holding is that 
regardless of the version of Diagnostic Code 6260 employed, 
the maximum schedular rating available for tinnitus is 10 
percent.  The arguments of the veteran and his representative 
are inapposite to the Federal Circuit's holding.  As there is 
no legal basis upon which to award separate schedular 
evaluations for tinnitus in each ear, the veteran's appeal 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).   

Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  See Fenderson, 12 Vet. 
App. at 126.

The veteran has been assigned a 10 percent disability rating 
for tinnitus effective as of the date of his claim, October 
25, 2002.  As explained above, a rating in excess of 
10 percent may not be granted for tinnitus regardless of the 
version of Diagnostic Code 6260 employed.  Accordingly, the 
Board concludes that staged ratings are not for application 
in this case, as a rating in excess of 10 percent may not be 
granted for any portion of the appeal period.  

Extraschedular consideration

In the December 2003 SOC, the RO included the regulation 
pertaining to extraschedular evaluations, 38 C.F.R. 
§ 3.321(b).  However, the RO did not then or at any other 
time adjudicate the matter of the veteran's entitlement to an 
extraschedular rating.  Moreover, the veteran has never 
raised the matter of his entitlement to an extraschedular 
rating.  His contentions have been limited to that discussed 
above, i.e., that the former version of the rating schedule 
allowed for separate 10 percent ratings for tinnitus in each 
ear.  See, in particular, the May 19, 2004 Statement of 
Accredited Representative in Appealed Case.  Moreover, the 
veteran and his representative have not identified any 
factors which may be considered to be exceptional or 
unusual.  Accordingly, the matter of the veteran's potential 
entitlement to an extraschedular rating will not be 
considered by the Board.  See Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) [the Board cannot make a determination as to an 
extraschedular evaluation in the first instance]; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Conclusion

For the reasons and bases expressed above, the veteran's 
claim is denied as a matter of law.  See Sabonis, supra.  The 
benefit sought on appeal is accordingly denied.


ORDER

Entitlement to an increased disability rating for tinnitus is 
denied.  




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


